COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-06-361-CV





IN RE	RELATOR





CHARLES M. GRIFFITH





------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Relator Charles M. Griffith seeks a writ of mandamus compelling a municipal court judge to set his traffic citation for trial.  We dismiss for want of jurisdiction.

This court has jurisdiction to issue writs of mandamus against district and county court judges, to issue writs of mandamus against a district judge acting as magistrate in a court of inquiry, and to issue all other writs necessary to enforce its own jurisdiction.  
See 
Tex. Gov’t Code Ann
. § 22.221 (Vernon 2004).  We do not have mandamus jurisdiction over a municipal court judge.  
See, e.g.,
 
In re Chang, 
176 S.W.3d 451, 452 (Tex. App.—Houston [1st Dist.] 2004, orig. proceeding) (dismissing for want of jurisdiction petition to mandamus municipal court judge); 
In re Allen
, No. 05-04-01734-CV, 2004 WL 2821893, at *1 (Tex. App.—Dallas December 9, 2004, orig. proceeding) (mem. op.) (same);
 
In re Collard
, No. 05-06-00533-CV, 2006 WL 1075029, at *1 (Tex. App.—Dallas April 25, 2006, orig. proceeding) (mem. op.) (same).

Therefore, we dismiss Relator’s amended petition for want of jurisdiction.

PER CURIAM



PANEL B:	GARDNER, DAUPHINOT, and MCCOY, JJ.



DELIVERED:  October 31, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.